Citation Nr: 0811811	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Review of the record reveals the veteran has been diagnosed 
with PTSD.  See March 2003 VA examination report; VA 
outpatient treatment records dated November 2001 to March 
2003.  The veteran's PTSD diagnosis was rendered based upon 
his report of stressful events in service.  However, review 
of the record also shows that the RO has not attempted to 
verify the veteran's claimed stressors.  In this regard, the 
Board notes the record contains a memorandum of formal 
finding byt the U.S. Army and Joint Services Records Research 
Center (JSRRC) Coordinator at the RO, dated in October 2006, 
that the veteran did not provide sufficient information to 
send to JSRRC for verification of his claimed stressors.  In 
making that finding, the JSRRC Coordinator noted the 
veteran's reported stressors, but pointed out that the 
veteran had not provided sufficiently detailed information 
about the circumstances surrounding the stressors or his 
participation in the stressful events for the RO to attempt 
to verify them.  

The veteran contends that he experienced stressful events 
during his service in Vietnam which caused him to develop 
PTSD.  He has provided information regarding six separate 
stressors, including reports of being under sniper fire while 
performing guard duty, and witnessing men being killed during 
an attack on his bunker.  However, the veteran has been 
unable to provide detailed information, such as approximate 
dates and names of individuals involved, regarding the 
stressors mentioned above.  The veteran has also reported 
that, in approximately January to February 1967, his convoy 
was ambushed while traveling to Cam Ranh Bay, and Vietnamese 
civilians were killed.  He also reported that, in 
approximately April to June 1967, his unit was delivering 
supplies and he saw the bodies of Vietnamese persons and U.S. 
Marines hanging from ropes.  However, the veteran has been 
unable to provide more specific information about where these 
incidents took place.  Therefore, the veteran has not 
provided sufficient information to send to JSRRC for 
verification of the stressors mentioned above.  

Although the veteran has provided general, possibly 
unverifiable information about his claimed stressors, the 
Board concludes the veteran has reported at least two 
potentially verifiable stressors.  The veteran reported that, 
in approximately July to August 1967, C-130 planes refueled 
at Tuy Hoa Air Base and he had to assist in unloading about 
50 body bags from the airplane.  He also reported that, in 
approximately March to May 1967, members of his squadron were 
shot and killed from enemy fire.  Although the veteran is 
unable to provide specific names of the individuals killed, 
the Board notes that attacks at Tuy Hoa Air Base during the 
months the veteran has provided may likely be verifiable by 
JSRRC.  

With regard to the veteran's participation in the claimed 
stressors, the Board notes that the fact that that he was 
stationed with a unit that was present during an attack would 
strongly suggest that he was, in fact, exposed to such 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124, 127 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  In this 
context, the Board notes the evidence shows the veteran was 
assigned to the 637th Transportation Squadron, redesignated 
as the 31st Transportation Squadron, which was assigned to 
the Tuy Hoa Air Base in the Republic of Vietnam from December 
1966 to October 1967.  

As noted, the RO has not attempted to verify the veteran's 
claimed stressors; therefore, a remand is necessary to make 
such an attempt.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	The RO should attempt to verify the 
occurrence of the veteran's claimed 
stressor(s) with the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  The RO should provide copies 
of pertinent parts of the veteran's 
personnel records, including the 
veteran's unit assignments in Vietnam 
from December 1966 to October 1967.  

a.	JSRRC should be requested to 
conduct a search of all of the 
available and appropriate sources, 
and provide any pertinent 
information, including unit 
histories and morning reports for 
the veteran's unit of assignment, 
which might corroborate the 
claimed stressor(s).  Any 
information obtained should be 
associated with the claims file.  
If the search efforts produce 
negative results, the claims file 
should be so documented.

b.	JSRRC should be specifically asked 
to verify the activities of the 
veteran's unit, 637th 
Transportation Squadron, 
redesignated as 31st Transportation 
Squadron, at Tuy Hoa Air Base in 
Vietnam, from July to August 1967, 
and from March to May 1967, and 
indicate whether the base or unit 
was involved in combat activity 
during this time.  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

